UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
TYNDALE HOUSE PUBLISHERS, INC., )
et al.,                              )
                                     )
                  Plaintiffs,       )
                                    )
        v.                          )   Civil Action No. 12-1635 (RBW)
                                     )
KATHLEEN SEBELIUS, SECRETARY )
OF THE UNITED STATES                )
DEPARTMENT OF HEALTH AND            )
HUMAN SERVICES, et al.,              )
                                     )
                  Defendants.       )
____________________________________)

                                        MEMORANDUM OPINION

         The plaintiffs, Tyndale House Publishers, Inc. and its president and CEO, Mark D.

Taylor, challenge the application of the regulations and penalties relating to an employer’s

obligation to cover contraceptives under an employer health plan pursuant to the Patient

Protection and Affordable Care Act (the “ACA”), Pub. L. No. 111-148, 124 Stat. 119 (2010), 1 as

violating the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. § 2000bb-1 (2006), the

Free Exercise, Establishment, and Free Speech Clauses of the First Amendment, U.S. Const.

amend. I, the Due Process Clause of the Fifth Amendment, U.S. Const. amend. V, and the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 553(b)-(c), 706(2)(A), 706(2)(D) (2006).

See generally Verified Complaint (“Compl.”). Currently before the Court is the plaintiffs’


1
  The plaintiffs refer to the “collection of regulations and [] penalties” promulgated under the ACA as outlined in 77
Fed. Reg. 8725, 8729 (Feb. 15, 2012), as well as agency guidance issued in connection with the regulations, as “the
Mandate.” Plaintiffs’ Memorandum of Law (“Pls. Mem.”) at 4; see also Compl. ¶ 4 n.1 (specifying the statutes,
regulations, and regulatory guidance that comprise “the Mandate”). For the sake of clarity, the Court will refer to
these provisions collectively as the “contraceptive coverage mandate.”


                                                          1
Motion for Preliminary Injunction (“Pls.’ Mot.”). For the reasons explained below, the

plaintiffs’ motion will be granted. 2

                                               I. BACKGROUND

        A. The Affordable Care Act

        Enacted in March 2010, the ACA requires group health plans to provide women with

“preventive care and screenings” without imposing any cost-sharing requirements on the plan

beneficiaries. See 42 U.S.C. § 300gg-13(a)(4) (Supp. 2010). Specifically, the ACA requires that

non-grandfathered 3 group or individual health plans and health insurance issuers cover without

“impos[ing] any cost sharing requirements . . . such additional preventive care and screenings

[for women] . . . as provided for in comprehensive guidelines supported by the Health Resources

and Services Administration [(“HRSA”)].” Id.

        The Department of Health and Human Services (“HHS”) tasked the Institute of Medicine

(“Institute”) with developing recommendations to implement the requirement to provide

preventive services for women. Institute of Medicine, Clinical Preventive Services for Women:

Closing the Gaps 2 (2011) (“Institute Report”). The HRSA adopted the Institute’s

recommendations on August 1, 2011, which included a provision requiring “the full range of

[FDA]-approved contraceptive methods, sterilization procedures, and patient education and

2
 In addition to the filings already identified, the Court considered the following submissions made by the parties:
(1) the plaintiffs’ Memorandum of Law in support of their motion (“Pls.’ Mem.”); (2) the Defendants’ Opposition to
Plaintiffs’ Motion for Preliminary Injunction (“Defs.’ Opp’n”); (3) the plaintiffs’ Reply in Support of Motion for
Preliminary Injunction (“Pls.’ Reply”); (4) the Memorandum of the American Civil Liberties Union and the
American Civil Liberties Union of the National Capital Area, as Amici Curiae; and (5) the Plaintiffs’ Response to
Third Parties the American Civil Liberties Union and the American Civil Liberties Union of the National Capital
Area, as Amici Curiae.
3
 Grandfathered plans are those that existed as of March 23, 2010, have continuously covered at least one person,
and have not since undergone any of the changes outlined in 45 C.F.R. § 147.140(g)(2) (2010). Because of a
number of changes to the coverage provided to plan participants under the plaintiffs’ health care plan, Compl. ¶¶
121-28, the plaintiffs’ plan is not grandfathered.


                                                         2
counseling for women with reproductive capacity.” Id. at 20-22, 109-10. HHS subsequently

promulgated regulations implementing the Institute’s recommendations, under which all health

insurance plans and policies (except those grandfathered or otherwise exempt) are required to

comply with the contraceptive coverage mandate starting with the plan years beginning on or

after August 1, 2012. 76 Fed. Reg. 46621-01 (Aug. 3, 2011).

        Among other exemptions, the regulations exempt from the contraceptive coverage

mandate certain “religious employers,” defined as employers having each of the following

characteristics:

        (1) The inculcation of religious values is the purpose of the organization.
        (2) The organization primarily employs persons who share the religious tenets of
        the organization.
        (3) The organization serves primarily persons who share the religious tenets of the
        organization.
        (4) The organization is a nonprofit organization as described in section 6033(a)(1)
        and section 6033(a)(3)(A)(i) or (iii) of the Internal Revenue Code of 1986, as
        amended.

45 C.F.R. § 147.130(a)(1)(iv)(B). In response to concerns from various organizations with

religious objections to the contraceptive coverage mandate but which did not fit the definition of

religious employer, “the Departments of Health and Human Services, Labor, and the Treasury []

propose[d] amendments to regulations regarding” the contraceptive coverage mandate in an

Advance Notice of Proposed Rulemaking (“Advance Notice”). 77 Fed. Reg. 16501-01 (Mar. 21,

2012). The agencies stated in the Advance Notice that the religious employer exemption would

be broadened. Id. In addition to the Advance Notice, HHS also issued guidance outlining a safe

harbor for certain non-profit employers with religious objections to the contraceptive coverage

mandate. See Ctr. for Consumer Info. & Ins. Oversight and Ctrs. for Medicare & Medicaid

Servs., Guidance on the Temporary Enforcement Safe Harbor for Certain Employers (February


                                                3
10, 2012), available at http://cciio.cms.gov/resources/files/Files2/02102012/20120210-

Preventive-Services-Bulletin.pdf, and (August 15, 2012), available at

http://cciio.cms.gov/resources/files/prev-services-guidance-08152012.pdf. The guidance grants

certain non-profit employers with religious objections to the contraceptive coverage mandate an

exemption from application of the mandate until August 1, 2013, by which time HHS expects to

have finalized new rules and regulations broadening the definition of religious employer. 77

Fed. Reg. 16501-01.

       Employers subject to the contraceptive coverage mandate face fines, penalties, and

enforcement actions for non-compliance. See 29 U.S.C. § 1132(a) (civil enforcement actions by

the Department of Labor and insurance plan participants); 26 U.S.C. § 4980D(a), (b) (penalty of

$100 per day per employee for noncompliance with coverage provisions of the ACA); 26 U.S.C.

§ 4980H (annual tax assessment for noncompliance with requirement to provide health

insurance).

       B. The Plaintiffs’ Factual Allegations

       The first named plaintiff, Tyndale House Publishers, Inc. (“Tyndale”), is a Christian

publishing company founded in 1962 by Dr. Kenneth Taylor and his wife, Margaret Taylor.

Compl. ¶ 21. Initially founded to publish “Kenneth Taylor’s modern paraphrase of portions of

the New Testament” of the Bible, the company today “publishes a wide array of Christian books

ranging from Bible commentaries to books about family issues to Christian fiction.” Id. ¶ 24.

The publishing company employs 260 full-time employees, and provides them with health

insurance through a self-insured health plan. Id. ¶¶ 71-73.




                                                4
       Tyndale is 96.5% owned by the Tyndale House Foundation (the “Foundation”), a non-

profit religious entity. Id. ¶¶ 41-42, 45. Of the shares owned by the Foundation, “just over

8.4%” are voting shares. Id. ¶ 45. “The Foundation receives 96.5% of all of Tyndale’s

distributed profits,” amounting to $38.8 million of the $40.2 million in profits since 2001. Id. ¶

47. The Foundation directs much of its proceeds “to various charitable causes.” Id. ¶ 50. In

particular, “[t]he Foundation has used proceeds from Tyndale to benefit such ministries as: a

Christian community center in the Chicago area . . . ; [the] Cabrini Green Legal Aid Clinic . . . ;

and evangelistic work worldwide.” Pls.’ Mem., Exhibit (“Ex.”) 1 (Oct. 8, 2012 Affidavit of

Mark D. Taylor) ¶ 3.

       In addition to the shares owned by the Foundation, “a small percentage is owned by [the]

Tyndale Trust.” Compl. ¶ 52. Because the Tyndale Trust holds “84% of the voting shares,”

Tyndale is “primarily directed” by the Tyndale Trust. Id. ¶¶ 2, 52. The same group of

individuals serves both as the trustees of the Tyndale Trust and as the board of directors of

Tyndale House Publishers, and each individual is “required to sign a Statement of Faith each

year to show that they hold certain religious beliefs, which are typically described as evangelical

Christian beliefs.” Id. ¶¶ 55-56.

       Two additional Illinois trusts established to “benefit Dr. Kenneth Taylor’s widow and

children,” own “just over 3.4%” of the publishing company’s remaining shares. Id. ¶ 60. The

two trusts “share the beliefs of Tyndale House Publishers, [the] Tyndale House Foundation, and

[the] Tyndale Trust.” Id. ¶ 61.




                                                 5
           Tyndale, the Foundation, and the three trusts 4 have each adopted almost identical

“statement[s] of belief and policy” outlining their religious beliefs, which include “respect for the

inviolable sanctity of the life of every human being as created in the image and likeness of God

from the moment of conception/fertilization” such that each “supports Tyndale House

Publishers, Inc.’s omission from its employee health plan of any coverage of abortions and of

drugs (e.g., Plan B, ella 5) or devices (e.g., intrauterine devices [“IUDs”]) that can cause the

demise of an already conceived/fertilized human embryo.” Id. ¶¶ 39, 51, 59, 62.

           The second named plaintiff, Mark D. Taylor, is the son of Tyndale’s founder, Kenneth

Taylor. Id. ¶ 2. Mark Taylor is the president and CEO of Tyndale and the Foundation, and a

trustee of both the Tyndale Trust and the Kenneth N. Taylor Trust. Id. ¶ 63. In his capacity as

president and CEO of the publishing company and the Foundation, Mark Taylor “is responsible

for their overall operations, including the provision of Tyndale’s health insurance plan.” Id. ¶

65. He shares the same beliefs as the entities described above. Id. ¶ 67.

           The contraceptive coverage mandate requires the plaintiffs “to provide and pay for drugs

and devices . . . [that] violate [their] religious beliefs, and [] subjects [the plaintiffs] to heavy

fines and penalties if [they] choose[] not to violate those beliefs.” Id. ¶¶ 3, 5. In particular, the

plaintiffs are required to pay for “drugs (e.g., Plan B, ella) or devices (e.g., intrauterine devices)

that can cause the demise of an already conceived/fertilized human embryo.” Id. ¶¶ 39, 81-82.

           The plaintiffs instituted this action on October 2, 2012. By requiring the plaintiffs to

provide for certain contraceptive care, the plaintiffs allege that the defendants have violated their
4
 Neither the Foundation, nor any of the trusts, trustees, officers, or directors (with the exception of Mark D. Taylor),
are parties to this action. Instead, Tyndale “asserts its claims on behalf of itself as well as on behalf of its owners, all
of whom share Tyndale’s religious beliefs against the [contraceptive coverage mandate]’s application in this case.”
Compl. ¶ 10.
5
    Plan B is commonly known as the “morning after” pill, and ella as the “week after” pill. See Compl. ¶¶ 81-82.

                                                             6
rights under the RFRA, and the First and Fifth Amendments to the Constitution of the United

States. Id. ¶ 7. The plaintiffs further allege that the defendants “violated the [APA] by imposing

the [contraceptive coverage mandate] with deliberate disregard of public comments.” Id.

        The plaintiffs have now moved for a preliminary injunction. Pls.’ Mot. at i. They assert

that they face imminent harm because their refusal to comply with the ACA will subject them “to

the [contraceptive coverage mandate’s] draconian penalties.” Compl. ¶ 8. Namely, the plaintiffs

claim that they “face[], today, the certain prospect of lawsuits from the Secretary of Labor, fines

and regulatory penalties.” Pls.’ Mem. at 43 (original emphasis). The plaintiffs represent that

they “cannot afford to sustain the fines threatened by the [contraceptive coverage mandate] at

issue in this case.” Pls.’ Mem., Ex. 1 ¶ 4.

                                  II. STANDARD OF REVIEW

        “‘A plaintiff seeking a preliminary injunction must establish [1] that [it] is likely to

succeed on the merits, [2] that [it] is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of equities tips in [its] favor, and [4] that an injunction is

in the public interest.’” Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011) (quoting Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)) (some alterations in original). Because

it is “an extraordinary remedy,” a preliminary injunction “should be granted only when the party

seeking the relief, by a clear showing, carries the burden of persuasion.” Cobell v. Norton, 391

F.3d 251, 258 (D.C. Cir. 2004) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)).

        The District of Columbia Circuit has applied a “sliding scale” approach in evaluating the

preliminary injunction factors. Sherley, 644 F.3d at 392. Under this analysis,

        [i]f the movant makes an unusually strong showing on one of the factors, then it
        does not necessarily have to make as strong a showing on another factor. For
        example, if the movant makes a very strong showing of irreparable harm and

                                                    7
         there is no substantial harm to the non-movant, then a correspondingly lower
         standard can be applied for likelihood of success . . . Alternatively, if substantial
         harm to the nonmovant is very high and the showing of irreparable harm to the
         movant very low, the movant must demonstrate a much greater likelihood of
         success. It is in this sense that all four factors must be balanced against each
         other.

Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1291–92 (D.C. Cir. 2009) (internal

quotation marks and citations omitted). 6

                                           III. LEGAL ANALYSIS

         Before addressing the merits of the plaintiffs’ claims, the Court first turns to the question

of whether the plaintiffs have standing to pursue their RFRA claim. 7

         A. Standing

         “Because Article III limits the constitutional role of the federal judiciary to resolving

cases and controversies, a showing of standing ‘is an essential and unchanging’ predicate to any

exercise of [federal] jurisdiction.” Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir.

1996) (en banc) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “‘The

irreducible constitutional minimum of standing contains three elements: (1) injury-in-fact, (2)

causation, and (3) redressability.’” Nat’l Ass’n of Home Builders v. EPA, 667 F.3d 6, 11 (D.C.

6
  Several members of the Circuit have read the Supreme Court's decision in Winter to cast doubt on the continued
validity of the sliding scale approach. See Davis, 571 F.3d at 1296 (Kavanaugh, J, joined by Henderson, J.,
concurring) (“[U]nder the Supreme Court's precedents, a movant cannot obtain a preliminary injunction without
showing both a likelihood of success and a likelihood of irreparable harm, among other things” (emphasis in
original)); Sherley, 644 F.3d at 393 (“Like our colleagues, we read Winter at least to suggest if not to hold ‘that a
likelihood of success is an independent, free-standing requirement for a preliminary injunction.’” (quoting Davis,
571 F.3d at 1296 (concurring opinion))). But the Circuit has had no occasion to decide this question because it has
not yet encountered a post-Winter case where a preliminary injunction motion survived the less rigorous sliding
scale analysis. See Sherley, 644 F.3d at 393 (“We need not wade into this circuit split today because, as in Davis, as
detailed below, in this case a preliminary injunction is not appropriate even under the less demanding sliding-scale
analysis.”). Thus, because it remains the law of this Circuit, the Court must employ the sliding scale analysis here.
7
  As will be explained below, the Court finds that the plaintiffs have shown a likelihood of success on the merits of
their RFRA claim, and that the remaining preliminary injunction factors weigh in favor of granting the plaintiffs an
injunction on the basis of that claim. Accordingly, the Court will not address the merits of the plaintiffs’ other
claims.

                                                          8
Cir. 2011) (citation omitted). “‘Thus, to establish standing, a litigant must demonstrate a

personal injury fairly traceable to the [opposing party’s] allegedly unlawful conduct [that is]

likely to be redressed by the requested relief.’” Id. (citation omitted).

           The parties initially dispute whether Tyndale has standing to raise RFRA and free

exercise claims. 8 According to the defendants, Tyndale is unable to assert such claims on its

own behalf because it is a “for-profit corporation [that] does not exercise religion” within the

meaning of the RFRA and the First Amendment. Defs.’ Opp’n at 8. The plaintiffs respond that

“[t]here is no business or corporation ‘exception’” to the RFRA or the Free Exercise Clause, and

that these provisions protect the religious exercise of any entity, regardless of for-profit status.

Pls.’ Reply at 1-2.

           This Court, like others before it, declines to address the unresolved question of whether

for-profit corporations can exercise religion within the meaning of the RFRA and the Free

Exercise Clause. See, e.g., First Nat’l Bank v. Bellotti, 435 U.S. 765, 777-78 n.14 (1978)

(recognizing that corporations have First Amendment speech rights, but declining to “address the

abstract question whether corporations have the full measure of rights that individuals enjoy

under the First Amendment”); Stormans, Inc. v. Selecky, 586 F.3d 1109, 1119 (9th Cir. 2009)

(“We decline to decide whether a for-profit corporation can assert its own rights under the Free

Exercise Clause . . .”); Church of Scientology of Cal. v. Cazares, 638 F.2d 1272, 1280 n.7 (5th

Cir. 1981) (same). Instead, the Court will assess whether Tyndale has standing to assert the free

exercise rights of its owners. 9

8
    The parties’ briefs do not focus on plaintiff Mark Taylor’s standing, so the Court will not discuss that issue either.
9
 The RFRA “was enacted to reestablish a constitutional test with the expectation that courts would look to
constitutional precedent for guidance.” Vill. of Bensenville v. FAA, 457 F.3d 52, 62 n.3 (D.C. Cir. 2006). Where
appropriate, then, the Court will apply free exercise jurisprudence in determining the plaintiffs’ standing to raise
                                                                                                        (continued . . . )
                                                              9
                i.    Tyndale’s Standing to Assert its Owners’ Free Exercise Rights

         At least one Circuit Court of Appeals has “held that a corporation has standing to assert

the free exercise right of its owners.” Stormans, 586 F.3d at 1120 (citing EEOC v. Townley

Eng’g & Mfg. Co., 859 F.2d 610, 620 n.15 (9th Cir. 1988)). The Ninth Circuit first recognized

this theory of standing in Townley. The plaintiff in that case was a closely-held manufacturing

company whose owners made a “covenant with God requir[ing] them to share the Gospel with

all of their employees.” Townley, 859 F.2d at 620. It sought an exemption, on free exercise

grounds, from a provision of Title VII of the Civil Rights Act that required it to accommodate

employees asserting religious objections to attending the company’s mandatory devotional

services. Id. at 620. Although the plaintiff urged “the court to hold that it [was] entitled to

invoke the Free Exercise Clause on its own behalf,” the Ninth Circuit deemed it “unnecessary to

address the abstract issue whether a for profit corporation has rights under the Free Exercise

Clause independent of those of its shareholders and officers” because, in its view, “Townley

[was] merely the instrument through and by which Mr. and Mrs. Townley express[ed] their

religious beliefs.” Id. at 619-20. The court reasoned that “Townley present[ed] no rights of its

own different from or greater than its owners’ rights” because the corporation was an “extension

of the beliefs” of the owners, and “the beliefs of [the owners were] the beliefs and tenets of the

Townley Company.” Id. at 620 (internal quotation marks omitted). The court therefore held that

“Townley ha[d] standing to assert Jake and Helen Townley’s [f]ree [e]xercise rights,” and

examined the rights at issue as those of the corporation’s owners. Id. at 620 n.15 (citing Tony &

Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 303 n.26 (1985)).

( . . . continued)
their RFRA claims. The Court will also use the phrase “free exercise rights” to refer collectively to rights protected
by the Free Exercise Clause and the RFRA.

                                                          10
       The Ninth Circuit subsequently applied Townley’s reasoning in Stormans. There, a

pharmacy brought a free exercise challenge to a state regulation requiring it to dispense Plan B,

an emergency contraceptive drug. Stormans, 586 F.3d at 1117. In analyzing whether the

pharmacy had standing to assert the free exercise rights of its owners, the court emphasized that

the pharmacy was a “fourth-generation, family-owned business whose shareholders and directors

[were] made up entirely of members of the Stormans family,” and that “Kevin Storman’s

opposition to Plan B [was] that of [the pharmacy’s] and all the owners.” Id. at 1120. The court

thus found that the pharmacy was “an extension of the beliefs of members of the Stormans

family, and that the beliefs of the Stormans family [were] the beliefs of” the pharmacy. Id.

Because the pharmacy did “not present any free exercise rights of its own different from or

greater than its owners’ rights,” the court held, as it had in Townley, that the company had

“standing to assert the free exercise rights of its owners.” Id.

       Applying the principles of Townley and Stormans here, as this Court deems it appropriate

to do, it is first necessary to dissect Tyndale’s corporate structure. Tyndale is a “closely-held

entity” owned by four other entities: the Foundation, the Tyndale Trust, the Kenneth N. Taylor

Trust, and the Margaret W. Taylor Trust. See November 7, 2012 Affidavit of Mark D. Taylor

[ECF No. 24] (“Taylor Aff.”) ¶ 2; id., Ex. A. All five entities were created by Dr. Kenneth

Taylor, the father of plaintiff Mark D. Taylor and Tyndale’s founder. Id. ¶ 2. Dr. Taylor

designed Tyndale’s ownership structure to accomplish two goals: “to direct [Tyndale’s] proceeds

to religious charity and educational non-profit work” and “to ensure that the direction of

[Tyndale] will remain . . . faithful to his religious beliefs and Christian educational vision even

after his passing.” Id. ¶ 3. To these ends, Dr. Taylor separated the stock of Tyndale into non-



                                                 11
voting shares and voting shares. Id. ¶ 5. The Foundation, a “non-profit religious entity,” owns

96.5% of Tyndale’s total shares. Id. ¶ 4; Compl. ¶ 45. Not only is the Foundation the primary

recipient of Tyndale’s profits, “Tyndale also pays royalties to the Foundation in amounts

exceeding $1 million annually, because Dr. Taylor had donated his author rights to the

Foundation.” Compl. ¶ 49. The Foundation distributes the funds it receives from Tyndale “to

various charitable causes,” primarily “other Christian charities.” Id. ¶¶ 42, 50. The Tyndale

Trust owns 84% of Tyndale’s voting shares, and its trustees must “be the same people as the

directors of [Tyndale]” to ensure that Tyndale maintains “its religious identity, beliefs, and

mission.” Taylor Aff. ¶ 5. Less than 3.5% of Tyndale’s shares are owned by two trusts created

for the benefit of Dr. Taylor’s widow, Margaret Taylor, and their children. Id. ¶ 6. “These

family trusts also possess some voting shares so that the religious beliefs of Dr. Taylor’s family

will continue to influence [Tyndale’s] direction.” Id.

       The plaintiffs’ submissions to the Court indicate that all five Tyndale entities, as well as

their directors, trustees, and even many of their employees, share the same religious beliefs:

   •   Tyndale’s Articles of Incorporation declare that its purpose is “[t]o engage as a publisher

       of Christian and faith-enhancing books.” Id., Ex. B. And its “Corporate Purpose is ‘to

       minister to the spiritual needs of people, primarily through literature consistent with

       biblical principles.’” Compl. ¶ 26.

   •   Tyndale “holds a weekly chapel service for its employees”; although attendance is

       voluntary, “well over 50% of the employee population” attends each week. Id. ¶ 29.

       Christian prayer is also a routine practice at meetings of Tyndale’s executives and board

       of directors. See id. ¶¶ 30-32.



                                                 12
   •   Tyndale’s primary owner, the Foundation, has the mission of “‘minister[ing] to the

       spiritual needs of people, primarily through grants to other Christian charities.’” Id. ¶ 42.

       Due to “the Foundation’s nearly total ownership of Tyndale,” the “religious missions” of

       Tyndale and the Foundation “are largely overlapping and mutually reinforcing.” Id. ¶ 46.

   •   The Tyndale Trust’s trustees, who are also Tyndale’s board of directors, “are required to

       sign a Statement of Faith each year to show that they hold to certain religious beliefs,

       which are typically described as evangelical Christian beliefs.” Id. ¶ 56. By signing this

       “Statement of Faith,” the trustee-directors agree that, among other things, they “believe in

       the divine inspiration, truthfulness, and authority of both Old and New Testament

       Scriptures in their entirety as the only written word of God, without error in all that it

       affirms, and the only infallible rule of faith and practice.” Id. ¶ 57. These measures are

       designed to ensure that the Tyndale Trust “continue[s] the biblical focus” of Tyndale’s

       mission. Id. ¶ 54.

   •   All five entities—Tyndale, the Foundation, the Tyndale Trust, the Margaret W. Taylor

       Trust, and the Kenneth N. Taylor trust—share the same religious beliefs “in general and

       with respect to Tyndale’s provision of health insurance and omission of [certain

       contraceptives] therefrom.” Id. ¶ 61.

       Thus, as in Townley and Stormans, the beliefs of Tyndale and its owners are

indistinguishable. Tyndale is a closely-held corporation owned by four entities united by their

Christian faith, each of which plays a distinct role in achieving shared, religious objectives.

Christian principles, prayer, and activities are pervasive at Tyndale, and the company’s

ownership structure is designed to ensure that it never strays from its faith-oriented mission. The



                                                 13
Court has no reason to doubt, moreover, that Tyndale’s religious objection to providing

insurance coverage for certain contraceptives reflects the beliefs of Tyndale’s owners. Nor is

there any dispute that Tyndale’s primary owner, the Foundation, can “exercise religion” in its

own right, given that it is a non-profit religious organization; indeed, the case law is replete with

examples of such organizations asserting cognizable free exercise and RFRA challenges. See,

e.g., Jimmy Swaggart Ministries v. Bd. of Equalization of Cal., 493 U.S. 378, 381, 384 (1990);

Bob Jones Univ. v. United States, 461 U.S. 574, 579-85, 602-04 (1983); EEOC v. Catholic Univ.

of Am., 83 F.3d 455, 467-70 (D.C. Cir. 1996). Accordingly, because Tyndale does “not present

any free exercise rights of its own different from or greater than its owners’ rights,” it has

“standing to assert the free exercise rights of its owners.” 10 Stormans, 586 F.3d at 1120.

        The defendants argue that nothing in Townley or Stormans suggests that a regulation that

burdens a corporation alone can also constitute a burden on its owners. Defs.’ Opp’n at 17-18.

But, at least for the purposes of standing in the free exercise context, that is precisely what those

cases held. Specifically, Townley and Stormans recognize that when the beliefs of a closely-held

corporation and its owners are inseparable, the corporation should be deemed the alter-ego of its

owners for religious purposes. See Stormans, 586 F.3d at 1120. In such circumstances, courts

must “consider the rights of the owners as the basis for the [f]ree [e]xercise claim” brought by




10
  Tyndale’s unique corporate structure serves to distinguish this case from other recent decisions involving free
exercise and RFRA challenges to the contraceptive coverage mandate brought by secular, for-profit corporations.
See, e.g., Legatus v. Sebelius, __ F. Supp. 2d __, 2012 WL 5359630 (E.D. Mich. 2012); O’Brien v. HHS, __ F.
Supp. 2d __, 2012 WL 4481208 (E.D. Mo. 2012); Newland v. Sebelius, __ F. Supp. 2d __, 2012 WL 3069154 (D.
Colo. 2012).


                                                        14
the corporation, even if the regulation technically applies only to the corporation. 11 See id. at

1120-22 (emphasis added).

         Viewing the rights of Tyndale’s owners (in particular, those of the Foundation) as the

basis for its RFRA claim, the Court finds that Tyndale has made a satisfactory showing of

Article III standing. According to the complaint, Tyndale has been subject to the contraceptive

coverage mandate since it became effective on October 1, 2012, and, based on its noncompliance

with the law on religious grounds, it currently faces heavy fines and penalties that accrue daily,

as well as likely governmental enforcement actions. See Compl. ¶¶ 87-99. The defendants do

not dispute these allegations. Tyndale has therefore shown an “actual or imminent” injury-in-

fact that is “concrete and particularized” and “‘fairly . . . traceable’” to the contraceptive

coverage mandate. Lujan, 504 U.S. at 560 (citations and brackets omitted). This injury would,

moreover, be redressed by a court decision holding the contraceptive coverage mandate unlawful

and enjoining its enforcement against Tyndale. Article III requires no more.

                ii.    Third-Party Standing

         Even if this Court were not inclined to adopt the Townley-Stormans theory of free

exercise standing, 12 it would nonetheless find that Tyndale has standing to assert its owners’ free



11
   The defendants caution that accepting the Townley-Stormans theory of standing “would expand [the] RFRA’s
scope in an extraordinary way” by allowing “owner[s’] religious beliefs [to be] automatically imputed to [their]
compan[ies].” Defs.’ Opp’n at 16. This, in the defendants’ estimation, would allow “millions of shareholders of
publicly traded companies [to] assert RFRA claims on behalf of those companies.” Id. But Townley and Stormans
are far more limited than the defendants indicate—the cases only permit a corporation to assert the free exercise
rights of its owners when it is closely-held and the beliefs of the corporation are an extension of the owners’ beliefs.
See Stormans, 586 F.3d at 1120. Furthermore, Townley has been the law of the Ninth Circuit since 1988, yet
nothing has been presented to show that courts in that Circuit have been flooded with free exercise and RFRA
claims by for-profit corporations.
12
   Although the plaintiffs rely heavily on Townley and Stormans, see Pls.’ Mem. at 10, 14, 20, the defendants do not
attack the reasoning of those decisions apart from stating, without elaboration, that the Ninth Circuit’s standing
analysis was “probably incorrect[.]” Defs.’ Opp’n at 16. The Court is therefore left to guess where the defendants
                                                                                                        (continued . . . )
                                                           15
exercise rights under the third-party standing doctrine, despite the defendants’ arguments to the

contrary. See Defs.’ Opp’n at 14. The standing inquiry “involves ‘both constitutional

limitations on federal-court jurisdiction and prudential limitations on its exercise.’” Kowalski v.

Tesmer, 543 U.S. 125, 128 (2004) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). One of

the standing doctrine’s “prudential limitations” is “the rule that a party ‘generally must assert his

own legal rights and interests, and cannot rest his claim to relief on the legal rights or interests of

third parties.’” Id. at 128-29 (quoting Warth, 422 U.S. at 499). The Supreme Court has,

however, “recognized the right of litigants to bring actions on behalf of third parties, provided

three important criteria are satisfied”: (1) “[t]he litigant must have suffered an ‘injury in fact,’

thus giving him or her a ‘sufficiently concrete interest’ in the outcome of the issue in dispute”;

(2) “the litigant must have a close relation to the third party”; and (3) “there must exist some

hindrance to the third party’s ability to protect his or her own interests.” Powers v. Ohio, 499

U.S. 400, 410-11 (1991) (citations omitted).

        The Court will thus analyze whether Tyndale has satisfied the third-party standing criteria

with respect to its primary owner, the Foundation. As discussed above, Tyndale has shown a

sufficient injury-in-fact that is fairly traceable to the contraceptive coverage mandate, and

therefore has satisfied the first criterion. Regarding the “close relationship” requirement, Powers

states that courts should examine whether the plaintiff and third party have a “congruence of

interests” such that the plaintiff will be a “motivated, effective advocate for the [third party’s]

rights.” Id. at 414. These conditions are present here, as Tyndale and the Foundation are

closely-linked entities that share common religious objections to the contraceptive coverage

( . . . continued)
believe Townley and Stormans went wrong. In any event, the Court’s third-party standing analysis provides an
independent basis for finding that Tyndale has standing to assert its owners’ free exercise rights.

                                                       16
mandate. See Compl. ¶ 46 (“By virtue of the Foundation’s nearly total ownership of Tyndale,”

the “religious missions” of Tyndale and the Foundation “are largely overlapping and mutually

reinforcing.”); id. ¶ 61 (alleging that all five Tyndale entities hold the same religious beliefs “in

general and with respect to Tyndale’s provision of health insurance and omission of [certain

contraceptives] therefrom”). There can be little doubt, then, that Tyndale will effectively

advocate for the Foundation’s rights.

       Turning to the “hindrance” prong of the third-party standing analysis, the Court must

examine the “likelihood and ability of the third parties . . . to assert their own rights.” Powers,

499 U.S. at 414. The defendants take a perplexing, self-defeating position on this issue. They

initially argue that Tyndale’s owners are not “hindered” from asserting their own rights and that

the owners’ absence as parties to this action is “[i]nexplicabl[e].” Defs.’ Opp’n at 13. But then,

in the same breath, the defendants contend that Tyndale’s owners are not the parties allegedly

injured by the contraceptive coverage mandate—Tyndale is. See id. at 14. Thus, by the

defendants’ own admission, the Foundation faces a legal impediment to challenging the

contraceptive coverage mandate in court, i.e., lack of a direct injury-in-fact. This suffices to

satisfy the “hindrance” criterion. See Powers, 499 U.S. at 414-15 (indicating that inability to

show a cognizable injury under Article III is one of the potential “barriers to suit” for a third

party (citing City of Los Angeles v. Lyons, 461 U.S. 95, 105-110 (1983)).

       It bears emphasizing that if the Court accepted the defendants’ position, no Tyndale

entity would have standing to challenge the contraceptive coverage mandate—not even the

Foundation. This is because, in the defendants’ view, Tyndale—though directly injured by the

regulation—cannot exercise religion, and the Foundation—though capable of exercising



                                                  17
religion—is not directly injured by the regulation. The third-party standing doctrine serves to

avoid such conundrums. Indeed, the Supreme Court has “been quite forgiving with [the third-

party standing] criteria” where, as here, “‘enforcement of the challenged restriction against the

litigant would result indirectly in the violation of third parties’ rights.’” Kowalski, 543 U.S. at

130 (quoting Warth, 422 U.S. at 510) (emphasis in original). Because Tyndale has satisfied all

three requirements of third-party standing, it may assert the Foundation’s free exercise rights in

this case. 13

         B. Likelihood of Success on the Merits

                  1. The Plaintiff’s RFRA claim

         The RFRA forbids the government from “substantially burden[ing] a person’s exercise of

religion even if the burden results from a rule of general applicability” unless the government

can “demonstrate[] that application of the burden to the person (1) is in furtherance of a

compelling governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest.” 42 U.S.C. § 2000bb-1(a), (b). Congress enacted the RFRA

in response to the Supreme Court’s decision in Employment Division, Department of Human

13
   Another one of the defendants’ arguments warrants brief mention: they contend that allowing a for-profit
corporation such as Tyndale to assert a RFRA claim would undermine the enforcement of federal anti-
discrimination laws—namely, Title VII of the Civil Rights Act of 1964. See Defs.’ Opp’n at 10-11. This contention
is based on the defendants’ view that Tyndale does not qualify as an exempt “religious corporation” under Title VII,
and is instead a covered “employer” under that statute. Id. at 10. The defendants argue that permitting the
corporation to assert a RFRA claim would effectively exempt it from Title VII, thus “overriding the congressionally
prescribed scope of the Title VII religious exemption.” Id. The Court finds several flaws in this reasoning. First, it
is unclear that Tyndale would not qualify as an exempt “religious corporation” under Title VII. See LeBoon v.
Lancaster Jewish Comm. Ctr. Ass’n, 503 F.3d 217, 226 (3d Cir. 2007) (setting forth several, non-dispositive factors
that courts must consider in determining whether an entity qualifies as a religious corporation). Second, even
assuming Tyndale is a covered employer under Title VII, allowing it to assert a RFRA challenge (at least on behalf
of its owners, as the Court has done here) would not necessarily exempt the corporation from Title VII. That is just
the first step in the analysis. If, hypothetically, the corporation were sued under Title VII and then raised the RFRA
as a defense, a court would proceed to analyze whether the application of Title VII substantially burdened religious
exercise, whether the law advanced compelling governmental interests, and whether the law was the least restrictive
means of advancing those interests. See 42 U.S.C. § 2000bb-1(a), (b). In other words, just because a corporation is
allowed to assert a RFRA claim does not mean that it will succeed on the claim.

                                                         18
Resources of Oregon v. Smith, 494 U.S. 872 (1990), in which the Court held that the right to free

exercise of religion under the First Amendment does not exempt an individual from a law that is

neutral and of general applicability, and explicitly disavowed the test used in earlier decisions,

which prohibited the government from substantially burdening a plaintiff’s religious exercise

unless the government could show that its action served a compelling interest and was the least

restrictive means to achieve that interest. See 42 U.S.C. § 2000bb(a); Smith, 494 U.S. at 879-80,

883-85. In Congress’ estimation, Smith had “virtually eliminated the requirement that the

government justify burdens on religious exercise imposed by laws neutral to religion.” 42

U.S.C. § 2000bb(a)(4). The stringent requirements imposed by the RFRA reflect Congress’

judgment that “governments should not substantially burden religious exercise without

compelling justification” and are intended “to restore the compelling interest test as set forth in

Sherbert v. Verner, 374 U.S. 398 (1963) and Wisconsin v. Yoder, 406 U.S. 205 (1972).” Id. §§

2000bb(a)(3), (b)(1). Accordingly, courts look to pre-Smith free exercise jurisprudence in

assessing RFRA claims. See Vill. of Bensenville v. FAA, 457 F.3d 52, 62 (D.C. Cir. 2006).

                          i.    The Substantial Burden Prong

         Under the RFRA, “exercise of religion” is defined as “any exercise of religion, whether

or not compelled by, or central to, a system of religious belief.” See 42 U.S.C. § 2000bb-2

(defining “exercise of religion” as defined in 42 U.S.C. § 2000cc-5 (2006)). The plaintiffs assert

that they “have a sincere conscientious religious objection to providing coverage for

abortifacients[14] and related education and counseling in Tyndale’s health insurance plan,”


14
  The plaintiffs use the term “abortifacients” to refer to the three contraceptives at issue in this case—Plan B, ella,
and intrauterine devices—which they state “cause the demise of an already conceived/fertilized human embryo.”
See, e.g., Compl. ¶¶ 59, 75, 81-83.


                                                           19
Compl. ¶ 88, and that they “cannot in good conscience violate their religious beliefs by providing

coverage for emergency contraception, IUDs, or counseling or education in furtherance of the

same, in Tyndale’s health insurance plan,” id. ¶ 89. The defendants concede that the plaintiffs’

religious belief is sincere, but dispute that the contraceptive coverage mandate substantially

burdens this religious belief. 15 Defs.’ Opp’n at 14.

         To determine whether the contraceptive coverage mandate substantially burdens the

plaintiffs’ religious exercise, the Court must consider whether the government action “puts

‘substantial pressure on [the] adherent[s] to modify [their] behavior and to violate [their]

beliefs.’” Kaemmerling v. Lappin, 553 F.3d 669, 678 (D.C. Cir. 2008) (quoting Thomas v.

Review Bd. of Ind. Employ. Sec. Div., 450 U.S. 707, 718 (1981)). For example, in Wisconsin v.

Yoder, the Supreme Court held that a state’s compulsory school-attendance law substantially

burdened the Amish plaintiffs’ religious exercise because the “law affirmatively compel[led]

them, under threat of criminal sanction, to perform acts undeniably at odds with fundamental

tenets of their religious beliefs.” 406 U.S. at 218. Similarly, the imposition of significant added

expense to a religious practice can, under some circumstances, rise to the level of a substantial

burden. See Jimmy Swaggart Ministries, 493 U.S. at 392 (declining to find that the plaintiff’s

religious exercise was substantially burdened, but noting that “it is of course possible to imagine

that a more onerous tax rate, even if generally applicable, might effectively choke off an

adherent’s religious practices”).

         Government action can substantially burden a plaintiff’s religious exercise even if the law

only results in the plaintiff being forced to forego a government benefit. In Sherbert, the
15
  Because the Court has already held that the plaintiffs have standing to assert their RFRA claim, the Court will
confine its analysis in this section to a consideration of whether the circumstances here constitute a substantial
burden.


                                                         20
Supreme Court found that the state had substantially burdened the plaintiff’s religious exercise

by denying her unemployment benefits because, in accordance with the tenets of her faith, she

was unwilling to work on Saturdays. 374 U.S. at 403-04. The Court held that “the pressure

upon [the plaintiff] to forego that practice is unmistakable” because the government’s action

“forces her to choose between following the precepts of her religion and forfeiting benefits, on

the one hand, and abandoning one of the precepts of her religion in order to accept work, on the

other hand.” Id. at 404. In Thomas, the Court applied similar reasoning to conclude that the

plaintiff’s religious exercise was substantially burdened by the state’s denial of unemployment

benefits because the plaintiff, citing religious objections, voluntarily quit his job at a

manufacturing plant after the factory began producing weapons. 450 U.S. at 717-18. And, the

Court found that the “indirect” nature of the burden did not render the burden insubstantial. See

id. at 718.

        As in Yoder, the contraceptive coverage mandate affirmatively compels the plaintiffs to

violate their religious beliefs in order to comply with the law and avoid the sanctions that would

be imposed for their noncompliance. Indeed, the pressure on the plaintiffs to violate their

religious beliefs is “unmistakable.” Sherbert, 374 U.S. at 404. The plaintiffs contend that

compliance with the contraceptive coverage mandate would violate their sincerely-held religious

beliefs, Pl.’s Mem. at 8-9, but if the plaintiffs adhere to their religious beliefs and do not comply

with the contraceptive coverage mandate, they are subject to suit, see 29 U.S.C. § 1132(a)

(providing for civil enforcement actions by the Department of Labor and insurance plan

participants), and to considerable financial penalties, see 26 U.S.C. § 4980D(a), (b) (providing

for penalty of $100 per day per employee for noncompliance with coverage provisions of the



                                                  21
ACA); 26 U.S.C. § 4980H (providing for annual tax assessment for noncompliance with

requirement to provide health insurance). And the plaintiffs assert that the penalties to which

Tyndale may be subject under the law would result in the ultimate closure of the business. See

Compl. ¶¶ 112-15; Pls.’ Mem., Ex. 1, ¶ 4 (“Tyndale House Publishers cannot afford to sustain

the fines threatened by the Mandate at issue in this case.”).

       In Thomas v. Anchorage Equal Rights Commission, the Ninth Circuit considered an

analogous dilemma involving the choice between compliance with a state law prohibiting

discrimination in housing based on marital status and the plaintiffs’ exercise of their religious

beliefs prohibiting their facilitation of the cohabitation of unmarried couples. 165 F.3d 692, 696-

97 (9th Cir. 1999), rev’d on other grounds en banc, 220 F.3d 1134 (9th Cir. 2000). The court

found that the effect of the law was to “put [the plaintiffs] out of business” by effectively

banning them from the rental market due to their inability to comply with the law in accordance

with their religious belief, and, relying on the Supreme Court’s reasoning in cases considering

the denial of unemployment benefits, held that the law therefore substantially burdened the

plaintiffs’ exercise of religion. Id. at 712-14.

       The Thomas court’s reasoning is persuasive here. The contraceptive coverage mandate

similarly places the plaintiffs in the untenable position of choosing either to violate their

religious beliefs by providing coverage of the contraceptives at issue or to subject their business

to the continual risk of the imposition of enormous penalties for its noncompliance. Such a

threat to the very continued existence of the plaintiffs’ business necessarily places substantial

pressure on the plaintiffs to violate their beliefs. Government action that creates such a Hobson’s




                                                   22
choice for the plaintiffs amply shows that the contraceptive coverage mandate substantially

burdens the plaintiffs’ religious exercise.

       The defendants nonetheless urge the Court to adopt the reasoning of O’Brien v. HHS, __

F. Supp. 2d __, 2012 WL 4481208 (E.D. Mo. 2012). There, the court considered the application

of the contraceptive coverage mandate to plaintiffs Frank O’Brien and O’Brien Industrial

Holdings, LLC, “a secular, for-profit company in St. Louis, Missouri, that is engaged in the

business of mining, processing, and distributing refractory and ceramic materials and products,”

of which Mr. O’Brien is the chairman and managing member. Id. at __, *1. Mr. O’Brien is

Catholic and “tries to manage and operate [his company] in a manner consistent with his

religion.” Id. The company’s lobby contains a religious statue, the company’s mission and

statement of values contain religious references, and the company and its subsidiaries pledge to

tithe the earnings generated by the companies. Id. __, *1 n.3. The company also provides health

insurance to its employees through a group plan. Id. at __, *2. The O’Brien plaintiffs brought a

RFRA claim against the same six defendants currently before this Court, alleging that inclusion

of contraceptive coverage in the company’s group plan would violate the plaintiffs’ religious

belief that requires the “condemnation of contraception.” Id. at __, *4.

       The court dismissed the plaintiffs’ RFRA claim, holding that the plaintiffs had failed to

show that the contraceptive coverage mandate substantially burdened their religious exercise. Id.

at __, *6-7. Describing the burden at issue as the “funds, which plaintiffs will contribute to a

group health plan, [that] might, after a series of independent decisions by health care providers

and patients covered by [the company’s] plan, subsidize someone else’s participation in an

activity that is condemned by plaintiffs’ religion,” the court reasoned that the burden on the



                                                23
plaintiffs’ religious exercise was simply too attenuated to qualify as “substantial.” Id. at __, *6

(emphasis in original). The court emphasized that the decision to use contraceptives, the

objectionable act, was ultimately in the hands of a third party, the plan participant, and that such

a burden was not within the contemplation of the RFRA. See id. (stating that the RFRA

“protects individuals from substantial burdens on religious exercise that occur when the

government coerces action one’s religion forbids, or forbids action one’s religion requires; it is

not a means to force one’s religious practices upon others”). The court therefore found that this

“slight” burden of requiring the plaintiffs to contribute to a group plan that provides

contraceptive coverage “has no more than a de minimus impact on the plaintiff’s [sic] religious

beliefs than paying salaries and other benefits to employees.” Id. at __, *6-7.

       The Court finds the facts of the instant case to be sufficiently distinguishable from

O’Brien to warrant a different result. One crucial distinction lies in the method by which the

companies in each case provide health insurance. In O’Brien, the plaintiffs provided health

insurance to their employees through a group health insurance policy which was separately

administered by an insurance company. See id. at __, *2. Here, the plaintiffs provide direct

coverage to Tyndale employees through a self-insured plan in which “Tyndale acts as its own

insurer.” Compl. ¶ 73. This difference in the manner in which coverage is provided is

significant because while the company in O’Brien contributes to a health insurance plan which

ultimately pays for the services used by the plan participants, Tyndale itself directly pays for the

health care services used by its plan participants, thereby removing one of the “degrees” of

separation that the court deemed relevant in O’Brien, __ F. Supp. 2d at __, 2012 WL 4481208 at

*7.



                                                 24
        If O’Brien is intended to stand for the proposition that a plaintiff can never demonstrate

that its religious exercise is substantially burdened by a law that forces it to pay for services to

which it objects that are ultimately chosen and used by third parties, this Court must respectfully

disagree. As noted, a substantial burden exists when government action places “‘substantial

pressure on an adherent to modify his behavior and to violate his beliefs.’” Kaemmerling, 553

F.3d at 678 (quoting Thomas, 450 U.S. at 718). The plaintiffs’ specific objection is not simply to

the use of the contraceptives at issue, but to “providing coverage for abortifacients and related

education and counseling in Tyndale’s health insurance plan.” Compl. ¶¶ 88-89. As discussed

at length above, the contraceptive coverage mandate puts substantial pressure on the plaintiffs to

violate their religious beliefs against the provision of coverage for the three contraceptives at

issue. Therefore, the requirement to provide such coverage directly burdens the plaintiffs’

religious objection to providing such coverage. Because it is the coverage, not just the use, of

the contraceptives at issue to which the plaintiffs object, it is irrelevant that the use of the

contraceptives depends on the independent decisions of third parties. And even if this burden

could be characterized as “indirect,” the Supreme Court has indicated that indirectness is not a

barrier to finding a substantial burden. Thomas, 450 U.S. at 718.

        Finally, the O’Brien court’s statement that the RFRA “is not a means to force one’s

religious practices upon others,” __ F. Supp. 2d at __, 2012 WL 4481208 at *6, is not relevant to

whether a plaintiff’s religious exercise is substantially burdened, but rather applies to the issue of

whether the government’s interest is sufficiently compelling to justify the substantial burdening

of a plaintiff’s religious exercise. The statutory language of the RFRA does not contain the

limitation suggested in O’Brien, and this Court finds no justification to read such a limitation



                                                   25
into the statute. Under the RFRA, substantially burdening a plaintiff’s religious exercise is only

justified if the law serves a compelling government interest and is the least restrictive means to

accomplish that interest. 42 U.S.C. § 2000bb-1(b). Third party harm may rise to the level of a

compelling interest, but absent such a showing, it is not the proper role of this Court to question

the solicitude given to religious exercise embodied by the RFRA.

       The holding in Mead v. Holder, 766 F. Supp. 2d 16 (D.D.C. 2011), aff’d, Seven-Sky v.

Holder, 661 F.3d 1 (D.C. Cir. 2011), does not change the Court’s analysis either. The RFRA

claim in Mead concerned the application of the ACA’s individual coverage mandate to two

plaintiffs who asserted a religious belief “that God will provide for [their] physical, spiritual, and

financial well-being,” 766 F. Supp. 2d at 42 (citation omitted), and that the individual coverage

mandate therefore “conflicts with their Christian faith because it requires them to perform an act

that implies that they doubt God’s ability to provide for their health,” id. The Mead court held

that the plaintiffs had failed to show that the individual mandate provision substantially burdened

their religious exercise because the law provided the plaintiffs the option of making a shared

responsibility payment in lieu of obtaining health insurance and therefore did not pressure them

to violate their beliefs. Id. Further, the Mead court noted that the plaintiffs “routinely contribute

to other forms of insurance, such as Medicare, Social Security, and unemployment taxes, which

present the same conflict with their belief that God will provide for their medical and financial

needs.” Id.

       The circumstances of this case are considerably different. Unlike the plaintiffs in Mead,

the only alternative offered to the plaintiffs here is noncompliance with the contraceptive

coverage mandate and its attendant risk of suit and enormous financial penalties. The



                                                  26
availability of a reasonable alternative for the plaintiffs in Mead eliminated the pressure on them

to violate their religious beliefs; the plaintiffs here have no such alternative, and therefore, the

pressure to violate their religious beliefs remains undiminished. The Mead court’s reasoning

regarding the plaintiffs’ contribution to programs such as Medicare and Social Security is

irrelevant here. The objection raised in Mead to participation in a health insurance plan is

implicated in the exact same manner with respect to the plaintiffs’ participation in other social

welfare programs that provide for their medical and financial needs, whereas the objection raised

here to directly providing coverage of the contraceptives at issue is easily distinguished from

generally contributing to federal programs that provide the contraceptives at issue. As discussed

above, one of the reasons this Court declines to adopt the reasoning in O’Brien is that the burden

placed on the plaintiffs here is considerably more direct because Tyndale’s health plan is self-

insured.

       Moreover, the Supreme Court has cautioned courts to avoid parsing a plaintiff’s religious

beliefs for inconsistency, and this Court will heed that warning. See Thomas, 450 U.S. at 715-16

(admonishing that “[c]ourts should not undertake to dissect religious beliefs”). In Thomas, the

Supreme Court rejected an argument that the plaintiff’s claimed objection to working in a facility

that produced armaments was inconsistent with his prior work in the same facility producing

sheet metal that may have been ultimately used in the production of armaments, stating “[w]e see

. . . that Thomas drew a line, and it is not for us to say that the line he drew was an unreasonable

one.” Id. The plaintiffs here have similarly drawn a line. To hold that the plaintiffs’ belief

regarding direct coverage of the contraceptives at issue requires the plaintiffs to also object to

contributing to federal programs that provide the same contraceptives is to engage in exactly the



                                                  27
kind of impermissible interrogation of religious beliefs that the Supreme Court warned against.

See Thomas, 450 U.S. at 715-16.

       The plaintiffs have therefore shown that the contraceptive coverage mandate substantially

burdens their religious exercise. The Court will now consider whether the mandate can

nevertheless be applied to the plaintiffs because it serves a compelling interest and is the least

restrictive means to accomplish the government’s interest.

                     ii.   The Compelling Interest Prong

       If a plaintiff demonstrates a substantial burden on its religious exercise, the RFRA

requires that the government then demonstrate that it has “a compelling governmental interest”

justifying the burden. 42 U.S.C. § 2000bb-1(a), (b). At the preliminary injunction stage, as at

trial, the burden is on the government to demonstrate a compelling interest. Gonzales v. O

Centro Espirita Beneficente Uniao Do Vegetal, 546 U.S. 418, 429 (2006) (citing Ashcroft v.

ACLU, 542 U.S. 656 (2004)). “The statute makes clear that the term ‘demonstrates’ means

meets the burdens of going forward with the evidence and of persuasion.” Potter v. District of

Columbia, 558 F.3d 542, 546 (D.C. Cir. 2009) (quoting 42 U.S.C. § 2000bb-2(3)) (quotation

marks omitted).

       The defendants claim that the government has two compelling interests regarding the

application of the contraceptive coverage mandate. First, the defendants claim an interest in

promoting public health, Defs.’ Opp’n at 20-21, and this Circuit has recognized that the

government “has a compelling interest in safeguarding the public health by regulating the health

care and insurance markets,” Mead, 766 F. Supp. 2d at 43 (citing Olsen v. DEA, 878 F.2d 1458,

1462 (D.C. Cir. 1989)). Second, the defendants claim an interest in providing employed women

with access to health care on par with employed men, Defs.’ Opp’n at 21-22, and the Supreme

                                                 28
Court has recognized the “importance, both to the individual and to society, of removing the

barriers to economic advancement and political and social integration that have historically

plagued certain disadvantaged groups, including women,” Roberts v. United States Jaycees, 468

U.S. 609, 626 (1984). There is undoubtedly a compelling interest in “[a]ssuring women equal

access to . . . goods, privileges, and advantages” enjoyed by men. Id.

       While the defendants have broad, compelling interests in both promoting public health

and ensuring that women have equal access to health care, the question that this Court must

answer under the RFRA here is whether the government has shown that the application of the

contraceptive coverage mandate to the plaintiffs furthers those compelling interests. 42 U.S.C. §

2000bb-1(b)(1). That is, the defendants must show that requiring the plaintiffs to provide the

contraceptives to which they object—Plan B, ella, and intrauterine devices (as well as education

and counseling regarding the same)—will further the government’s compelling interests in

promoting public health and in providing women equal access to health care.

       The defendants object to the Court limiting its focus to “the specific characteristics of

Tyndale’s work force and health plan.” Defs.’ Opp’n at 22. However, it is upon exactly those

specific characteristics that the Court’s RFRA analysis must turn. “[The] RFRA requires the

Government to demonstrate that the compelling interest test is satisfied through application of

the challenged law ‘to the person’—the particular claimant whose sincere exercise of religion is

being substantially burdened.” O Centro, 546 U.S. at 430 (quoting 42 U.S.C. § 2000bb-1(b))

(emphasis added). The Court is required to “look[] beyond broadly formulated interests

justifying the general applicability of government mandates and scrutinize[] the asserted harm of

granting specific exemptions to particular religious claimants.” Id. at 431 (emphasis added); see



                                                29
also Yoder, 406 U.S. at 236 (“[I]t was incumbent on the State to show with more particularity

how its admittedly strong interest in compulsory education would be adversely affected by

granting an exemption to the Amish.”) (emphasis added); Kaemmerling, 553 F.3d at 682 (“We

must look beyond the broadly formulated interests justifying the general applicability of the

[RFRA] to examine the interests the government seeks to promote as applied to [the plaintiff]

and the impediment to those objectives that would flow from granting him a specific

exemption.”) (internal citation and quotation marks omitted) (emphasis added). 16

        The defendants primarily rely on the Institute Report as the basis for demonstrating that

requiring employers to provide contraceptives to their employees will further the government’s

stated interests. Defs.’ Opp’n at 21 (citing the Institute Report for the proposition that

“[i]ncreased access to contraceptive services is a key part of these predicted health outcomes, as

a lack of contraceptive use has proven to have negative health consequences for both women and

a developing fetus.”). The Institute Report, in turn, broadly defines “[p]reventive services for

women” as those “that prevent conditions harmful to women’s health and well-being.” Institute

Report at 20. Among the conditions discussed in the Institute Report is “[u]nintended

pregnancy[, which] is defined as a pregnancy that is either unwanted or mistimed at the time of

conception.” Id. at 102. The Institute Report goes on to discuss the health risks associated with

unintended pregnancy, including the failure to seek prenatal care in a timely manner as a result

of not being aware of the pregnancy and the lack of “motivat[ion] to discontinue behaviors that

16
  The defendants try to minimize the RFRA’s demanding requirements by contending that “[i]n practice, courts
have not required the government to analyze the impact of a regulation on the single entity seeking an exemption,
but have expanded the inquiry to all similarly situated individuals or organizations.” Defs.’ Opp’n at 22. They then
go on to cite several cases pre-dating the Supreme Court’s decision in O Centro. See id. at 22-23. Regardless of
what those courts held, O Centro made clear that, under the RFRA, “courts should strike sensible balances[]
pursuant to a compelling interest test that requires the Government to address the particular practice at issue.” O
Centro, 546 U.S. at 439 (emphasis added).


                                                        30
present risks for the developing fetus,” as well as “depression, anxiety, or other conditions.” Id.

at 103. The Institute Report further points to “the increased risk of adverse pregnancy outcomes

for pregnancies that are too closely spaced,” id. at 103, as well as the risks that women with

certain health conditions might face as a result of becoming pregnant, id. at 103-04. The

preventive services prescribed in the Institute Report for unintended pregnancies “include

contraception (i.e., all FDA-approved contraceptive drugs and devices, sterilization procedures)

as well as patient education and counseling.” Id. at 102. On the recommendation of the

Institute, those same services are required to be provided under the contraceptive coverage

mandate. 76 Fed. Reg. 46621-01.

       Lacking from the Institute Report and from the defendants’ brief is any proof that

mandatory insurance coverage for the specific contraceptives to which the plaintiffs object—

Plan B, ella, and intrauterine devices—furthers the government’s compelling interests, or that

granting the plaintiffs’ requested exemption would meaningfully impede the government’s

interests. See Kaemmerling, 553 F.3d at 682. This omission is noteworthy because the plaintiffs

do provide coverage of some contraceptives through their health care plan, namely those that do

not “cause the demise of an already conceived/fertilized human embryo.” Compl. ¶ 39. The

Institute Report states only that, in order to promote public health and equalize access to health

care, “[p]reventive services may . . . include the provision of . . . Food and Drug Administration-

approved medications and devices,” Institute Report at 20 (emphasis added), including

contraceptives, id. at 102-105. There is no specific finding that the government must ensure that

Plan B, ella, and intrauterine devices, as opposed to other forms of contraception, be covered

under the plaintiffs’ health plan in order to further the government’s compelling interests. Given



                                                 31
that the plaintiffs object to providing a very specific subset of contraceptive drugs and devices,

while consenting to provide many others, it is not clear, and the defendants have not made it

clear, how the government’s compelling interests in promoting health care and equalizing access

to health care are furthered by requiring the provision of the contraceptives at issue. 17 Because

the defendants have failed at this stage to demonstrate why the plaintiffs in this case must be

required to comply with the entirety of the contraceptive coverage mandate, the Court is forced

to conclude that the government has not shown that the application of the contraceptive coverage

mandate to the plaintiffs furthers its compelling interests. “The [g]overnment’s mere invocation

of the general characteristics” of contraceptives as promoting public health or of their provision

as equalizing access to health care “cannot carry the day.” O Centro, 546 U.S. at 432; see also

42 U.S.C. § 2000bb-1(b)(1).

         The defendants point also to the government’s interest in avoiding the potential harm that

could “befall female employees (and covered spouses and dependents) who do not necessarily

share their employer’s religious beliefs.” Defs.’ Opp’n at 24. They argue that granting an

exemption to the plaintiffs would effectively hoist the plaintiffs’ religious beliefs above those of

the plaintiffs’ employees. Id. The plaintiffs, in response, point to the fact that “the government

itself has voluntarily omitted 191 million people from the” contraceptive coverage mandate.

Pls.’ Mem. at 22. In particular, the contraceptive coverage mandate does not apply to

grandfathered plans, 42 U.S.C. § 18011; 45 C.F.R. § 147.140, employers with fewer than 50


17
  Indeed, the contraceptive coverage mandate makes up only a part of the “comprehensive package of clinical
preventive services for women” recommended by the Institute. Institute Report at 22. The recommendations
address the need for women to have equal access to preventive services relating to diabetes and gestational diabetes;
cervical cancer; sexually transmitted infections; HIV; unintended pregnancy and healthy birth spacing;
breastfeeding; interpersonal and domestic violence; and well-woman preventive visits. Id. at 79-134. The plaintiffs
here challenge only a portion of the “comprehensive package” meant to further the government’s compelling
interests. Id. at 22.

                                                         32
employees, 42 U.S.C. § 300gg-13(a); 76 Fed. Reg. at 46621-01 n.1, “member[s] of a recognized

religious sect or division thereof” who have religious objections to the concept of health

insurance, 26 U.S.C. § 5000A(d)(2)(A), or religious employers, as defined above, 45 C.F.R. §

147.130(a)(1)(iv).

       “[A] law cannot be regarded as protecting an interest of the highest order . . . when it

leaves appreciable damage to that supposedly vital interest unprohibited.” Church of the Lukumi

Bablu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 547 (1993) (quotation marks omitted). The

very purpose of a law is undermined where it is “so woefully underinclusive as to render belief

in [its] purpose a challenge to the credulous.” Republican Party of Minn. v. White, 536 U.S.

765, 780 (2002). Indeed, where the government’s proffered compelling interest exists both with

respect to employers subject to a law and with respect to those exempt from the law, “it is

difficult to see how [the] same findings [supporting the government’s interest] alone can

preclude any consideration of a similar exception” for a similarly-situated plaintiff. O Centro,

546 U.S. at 433.

       In O Centro, the government sought to enforce the Controlled Substances Act, 21 U.S.C.

§ 801 (2006), as to an American branch of a Christian Spiritist Sect based in Brazil. 546 U.S. at

425. The plaintiffs there “receiv[ed] communion through hoasca . . . , a sacramental tea made

from two plants unique to the Amazon region,” one of which contained a substance regulated by

the Controlled Substances Act. Id. The Controlled Substances Act, in turn, imposes “criminal

sentence[s] for simple possession” of the substance, which the government conceded imposed a

substantial burden on the plaintiffs’ exercise of religion within the meaning of the RFRA. Id. at

425-26. Applying the RFRA’s compelling interest test, the Supreme Court held that “the



                                                33
Government failed to demonstrate, at the preliminary injunction stage, a compelling interest in

barring the [plaintiffs’] sacramental use of hoasca.” Id. at 439. In so holding, the Supreme Court

pointed to the broad exemption for the use of peyote—a drug which also contained a regulated,

controlled substance—that the Act granted “for hundreds of thousands of Native Americans

practicing their faith.” Id. at 433. The Court observed that “[e]verything the Government says

about [the dangers of hoasca] . . . applies in equal measure to . . . peyote, yet both the Executive

and Congress itself have decreed an exception from the Controlled Substances Act for Native

American religious use of peyote.” Id. Thus, the Court concluded that the existence of an

exemption for a similarly dangerous drug undermined the government’s interest in prohibiting

the plaintiffs from using hoasca. Id.

       As outlined above, and as in O Centro, the defendants have already granted exemptions

to other employers—either by way of an explicit “religious employer” exemption or another

broad provision that functionally excludes other sets of employers from the scope of the

contraceptive coverage mandate. Indeed, the 191 million employees excluded from the

contraceptive coverage mandate include those covered by grandfathered plans alone. 75 Fed.

Reg. 34538-01, 34,550 (June 17, 2010). The defendants have provided no information

whatsoever about the number of employees excluded under the other exemptions or exclusions.

From all indications, the government’s findings (through the Institute Report) supporting its

compelling interests in the promotion of public health and in equalizing women’s access to

health care “appl[y] in equal measure,” O Centro, 546 U.S. at 433, to both the large number of

employers and employees falling outside, as well as to those, like the plaintiffs, falling within the




                                                 34
contraceptive coverage mandate. The existence of these exemptions significantly undermines

the defendants’ interest in applying the contraceptive coverage mandate to the plaintiffs.

       Thus, because the government has not “assess[ed] the particulars of the [plaintiffs’]”

objections, nor “weigh[ed] the impact of an exemption for [their] specific” objection, O Centro,

546 U.S. at 430, and considering the myriad of exemptions to the contraceptive coverage

mandate already granted by the government, the defendants have not shown a compelling

interest in requiring the plaintiffs to provide the specific contraceptives to which they object.

The Court therefore does not reach the third prong of the RFRA test—whether the government

has chosen the least restrictive means to further its compelling interest. See generally id.

(discussing only the compelling interest prong of the RFRA test where the government failed to

show a compelling interest in enforcing the Controlled Substances Act as to the plaintiffs).

       In sum, the plaintiffs have shown a strong likelihood of success on the merits of their

RFRA claim.

       C. Irreparable Harm

       It is well settled that “[t]he loss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

(1976). By extension, the same is true of rights afforded under the RFRA, which covers the

same types of rights as those protected under the Free Exercise Clause of the First Amendment.

See O Centro Espirita Beneficente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 995 (10th Cir.

2004), aff’d, O Centro, 546 U.S. at 429 (2006) (“[The plaintiff] would certainly suffer an

irreparable harm, assuming of course that it is likely to succeed on the merits of its RFRA

claim.”). As outlined above, the plaintiffs have established a strong likelihood of success on the



                                                 35
merits of their RFRA claim. Accordingly, the plaintiffs have adequately demonstrated that they

will suffer irreparable harm absent the issuance of a preliminary injunction. 18

         D. The Balance of Equities

         The defendants argue only that granting the plaintiffs’ motion for a preliminary

injunction “would undermine the government’s ability to achieve Congress’s goals of improving

the health of women and children and equalizing the coverage of preventive services for women

and men.” Defs.’ Opp’n at 43. The plaintiffs counter that granting them a preliminary

injunction “will simply preserve the status quo between the parties.” Pls.’ Mem. at 44.

         As discussed above, the defendants have not carried their burden of persuading the Court

that the government must ensure that these particular plaintiffs provide their employees with the

specific contraceptives at issue in order to advance the government’s stated compelling interests.

Further, the denial of a preliminary injunction here “would[,] in fact[,] upend the status quo.”

Sherley, 644 F.3d at 398. The plaintiffs currently continue to provide their employees with the

same level and manner of contraceptive coverage as they did before the implementation of the

contraceptive coverage mandate. Compl. ¶ 75 (“Consistent with the religious commitments of

Tyndale and its owners, Tyndale’s self-insured plan does not and has never covered abortions or

abortifacient drugs or devices such as emergency contraception and intrauterine devices.”)

18
   The defendants’ argument that the plaintiffs have not suffered irreparable harm due to their “delay” in filing this
lawsuit, Defs.’ Opp’n at 42, is disingenuous. The contraceptive coverage mandate did not apply to the plaintiffs
until October 1, 2012, and they filed this lawsuit on October 2, 2012. Pls.’ Reply at 24. The plaintiffs state that they
filed this case when they did on the basis of the defendants’ representations “[i]n other pending cases against this
[contraceptive coverage mandate] . . . that no irreparable harm exists until the date the [m]andate is applicable to the
plaintiff.” Id. at 25 (original emphasis) (citing Defendants’ Amended Memorandum in Opposition to Plaintiffs’
Motion for Preliminary Injunction at 57, Newland v. Sebelius, __ F. Supp. 2d __, 2012 WL 3069154 (D. Colo.
2012) (Civ. No. 12-01123, ECF # 26)). In any event, to the extent that the plaintiffs here delayed in filing this case,
they did not wait so long as to undermine their showing of irreparable harm; the cases cited by the defendants
involved delay much more substantial than the delay here. Defs.’ Opp’n at 42 (citing, among others, delays of forty-
four days, two months, and ten weeks as indicative of a lack of irreparable harm). The plaintiffs here waited only
one day after the contraceptive coverage mandate applied to them before filing this action. Pls.’ Reply at 24.


                                                          36
(emphasis added). Absent a preliminary injunction, the plaintiffs are at the risk of being sued, in

addition to either being subject to the considerable financial penalties stemming from the failure

to comply with the contraceptive coverage mandate, or being forced to violate their stated

religious beliefs by changing the nature of the contraceptive coverage provided under their health

care plan. Because any of these consequences would result in a change in the status quo,

Sherley, 644 F.3d at 398, the Court finds that the balance of equities tips in favor of the

plaintiffs.

        E. Public Interest

        The defendants point to the deprivation of preventive services to the 260 employees

covered by the plaintiffs’ health plan, as well as those employees’ spouses and dependents, as

harming the public interest. Defs.’ Opp’n at 43. In so arguing, the defendants point to the

purpose of the contraceptive coverage mandate, “which is to improve the health of women and

children and promote gender equality by equalizing coverage of preventive services for women.”

Id. (citing 75 Fed. Reg. 41726-01, 41733 (July 19, 2010) and 77 Fed. Reg. 8725-01, 8728 (Feb.

15, 2012)). However, as discussed above, the defendants have failed to demonstrate a

compelling interest in applying the contraceptive coverage mandate to the plaintiffs. They have

thus also failed to show the harm to the public that they claim.

        Although there is arguably a public interest in the uniform application of the ACA and

the contraceptive coverage mandate, see, e.g., Allina Health Servs. v. Sebelius, 756 F. Supp. 2d

61, 71 (D.D.C. 2010) (“The public interest is served by the consistent and uniform application of

regulations to similarly-situated parties”), there is undoubtedly also a public interest in ensuring

that the rights secured under the First Amendment and, by extension, the RFRA, are protected,



                                                 37
42 U.S.C. § 2000bb(a) (“The Congress finds that . . . the framers of the Constitution, recognizing

free exercise of religion as an inalienable right, secured its protection in the First Amendment to

the Constitution[.]”). Indeed, First Amendment rights are among the most precious rights

guaranteed under the Constitution. Lee v. Weisman, 505 U.S. 577, 589 (1992). Where, as here,

the regulations at issue include exemptions and other provisions excluding a large number of

people from the scope of the regulations, and the government has failed to show a compelling

interest furthered by the enforcement of those regulations as to the plaintiffs in this case, the

public has little interest in the “uniform application” of the regulations. The public interest

instead weighs in favor of the plaintiffs.

                                               IV. CONCLUSION

           For the reasons set forth above, the plaintiffs’ motion for a preliminary injunction is

granted. 19

           SO ORDERED this 16th day of November, 2012.

                                                                                REGGIE B. WALTON
                                                                                United States District Judge




19
     The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                        38